     AMY J. LONGO (Cal. Bar No. 198304)
1    Email: longoa@sec.gov
     DAVID S. BROWN (Cal. Bar No. 134569)
2    Email: browndav@sec.gov
     BRENT W. WILNER (Cal. Bar No. 230093)
3    Email: wilnerb@sec.gov
4    Attorneys for Plaintiff
     Securities and Exchange Commission
5
     Robert A. Cohen, Unit Chief (Cyber Unit)
6    Headquarters
     100 “F” Street, N.E.
7    Washington, District of Columbia 20549
8    Michele Wein Layne, Regional Director
     John W. Berry, Associate Regional Director
9    Amy J. Longo, Regional Trial Counsel
     444 S. Flower Street, Suite 900
10   Los Angeles, California 90071
     Telephone: (323) 965-3998
11   Facsimile: (213) 443-1904
12
                         UNITED STATES DISTRICT COURT
13
                      SOUTHERN DISTRICT OF CALIFORNIA
14
15
     SECURITIES AND EXCHANGE                      Case No. 3:18-cv-02287-GPC-MSB
16   COMMISSION,
17                                                PLAINTIFF SECURITIES AND
                  Plaintiff,                      EXCHANGE COMMISSION’S
18                                                OPPOSITION TO EX PARTE
19          vs.                                   APPLICATION FOR (1) AN
                                                  ORDER SHORTENING TIME
20   BLOCKVEST, LLC and REGINALD                  ON CORRIGAN & MORRIS
     BUDDY RINGGOLD, III a/k/a RASOOL             LLP’S MOTION TO
21   ABDUL RAHIM EL,                              WITHDRAW AND (2) AN
22                                                ORDER STAYING CASE AND
                  Defendants.                     TOLLING DEFENDANTS’
23                                                OBLIGATIONS UNTIL MOTION
                                                  TO WITHDRAW IS RESOLVED
24                                                (Dkt. No. 48)
25                                                Place: United States Courthouse
26                                                       221 West Broadway
                                                         Courtroom 2D (Schwartz)
27                                                       San Diego, CA 92101
28                                                Judge: Hon. Gonzalo P. Curiel
1    I.    INTRODUCTION
2          Pending before the Court are two requests by the attorneys for Defendants
3    Blockvest LLC and Reginald Buddy Ringgold: a request to withdraw as defense
4    counsel, and a request to stay this action in its entirety, while shortening the time for
5    their withdrawal motion to be heard. Dkt. Nos. 47-48. Although plaintiff Securities
6    and Exchange Commission (“SEC”) does not oppose counsel’s withdrawal, it does
7    oppose counsel’s request to withdraw being heard prior to the SEC’s pending motion
8    for reconsideration. Dkt. No. 44.
9          The grounds for Corrigan & Morris’s (“C&M’s”) withdrawal motion vividly
10   illustrate the need for the Court to address the SEC’s reconsideration motion with no
11   delay. Just one month ago, this Court denied the SEC’s application for a preliminary
12   injunction, based in part on Defendants’ vows, through their counsel, to stop
13   misleading the public by claiming that their initial coin offering was registered with
14   and/or approved by the SEC. Since then, according to defense counsel, there has
15   been a “complete breakdown” of the attorney-client relationship. As one glaring
16   example, the Defendants instructed their lawyers to file documents that they
17   themselves prepared and that would have violated their counsel’s ethical duties and
18   Federal Rule of Civil Procedure Rule 11. When defense counsel refused, Defendants
19   apparently tried to circumvent counsel and file the documents themselves, without
20   their attorneys’ permission or signature, but were thwarted by the court clerk. In
21   other words, C&M apparently has no control over Defendants’ actions in this case.
22         Counsel’s requested withdrawal and the circumstances that underlie it call into
23   serious doubt Defendants’ promises to stop their fraudulent offering—which, as the
24   Court’s order observed, came about only after they retained counsel. In its
25   reconsideration motion, the SEC respectfully asked the Court to look again at its
26   decision to deny a preliminary injunction because, in the SEC’s view, Defendants’
27   promise to stop their ICO was an empty promise from an admitted fraudster—one
28   that, absent an enforceable order, could easily be broken. That promise was made
                                                1
1    through counsel, and the risk that it will not be kept has become a reality, now that
2    defense counsel clearly has no control or influence over the Defendants’ actions.
3          With the SEC’s motion for partial reconsideration pending, defense counsel
4    have asked the Court to stay the SEC’s entire case—including its reconsideration
5    motion. Nothing in counsel’s motion suggests that the Defendants themselves even
6    support a stay of the action. The SEC asks the Court to deny counsel’s ex parte
7    application, and instead hear their withdrawal motion at the time the SEC’s motion to
8    reconsider is to be heard, on February 8, 2018.
9    II.   BACKGROUND
10         The SEC brought this emergency enforcement action in early October 2018, to
11   halt Defendants’ ongoing misrepresentations to the public regarding their widely
12   advertised Blockvest ICO, which was then planned for December 2018. See
13   generally Dkt. No. 3. Among other things, Defendants misrepresented that their
14   BLV tokens were “registered” with and “approved by the SEC,” using the SEC’s seal
15   to promote their offering—including through their make-believe imitation regulator,
16   the BEC, or “Blockchain Exchange Commission.” Id.
17         The Court entered a TRO and order to show cause on October 5, 2018. Dkt.
18   No. 6. Defendants opposed the preliminary injunction. Dkt. No. 23. At the
19   November 16th hearing, the SEC introduced evidence that Defendants, as soon as
20   they learned of the TRO and while continuing to advertise their ICO to the public,
21   took to social media with a slew of additional false statements, including claiming to
22   have been “hacked;” claiming that they were in fact registered with the SEC; and
23   claiming that the SEC had brought no claims against them. See Dkt. No. 27 at 4-5.
24         On November 27, 2018, the Court denied the preliminary injunction. The
25   Court cited (1) disputed fact issues as to whether Defendants’ ICO was a securities
26   offering; and (2) an insufficient likelihood of recurrence, noting that Defendants had
27   not made additional misrepresentations “since they have retained counsel” and that
28   “Ringgold, with counsel, now asserts” he will not pursue the ICO. Dkt. No. 41 at 16.
                                               2
1          On December 17, 2018, the SEC moved for partial reconsideration of the
2    Court’s order, seeking solely a preliminary injunction against Defendants’ future
3    violations of the antifraud provisions of Section 17(a) of the Securities Act. Dkt. No.
4    44. The reconsideration motion (currently set to be heard on February 8th), is based
5    on two apparent legal errors under Ninth Circuit law: first, that in considering
6    whether Defendants offered a security, the order disregarded the fraudulent
7    promotion Defendants offered to the public at large; and second, that in considering
8    whether Defendants’ violations were reasonably likely to recur, the order unduly
9    credited their promises, only after they had been sued and retained counsel, to stop
10   violating the law.
11         On December 27, 2018, exactly one month after the Court denied the
12   preliminary injunction, C&M moved to withdraw. Dkt. No. 47. Beyond Defendants’
13   refusal to pay counsel’s fees, C&M’s motion cites a “complete breakdown in the
14   attorney-client relationship,” starting on the day that the Court denied the preliminary
15   injunction. Dkt. No. 47-1 [Morris Decl. ¶¶ 7, 10]. C&M alleges that Defendants
16   have made “serious accusations” against counsel verbally and in writing; that they
17   instructed C&M to make filings that were inconsistent with counsel’s ethical duties
18   and Fed. R. Civ. P. Rule 11; and that they prepared and attempted to file themselves
19   court documents that defense counsel refused to sign and file—without defense
20   counsel’s permission or signature. Id. ¶¶ 8-9. C&M states that Defendants were
21   notified of counsel’s intent to withdraw multiple times starting on December 10th, yet
22   failed to retain substitute counsel—instead “respond[ing] with threats” against
23   counsel when faced with counsel’s withdrawal request. Id. ¶¶ 11, 14.
24         Defense counsel’s ex parte application asks to shorten time on the withdrawal
25   motion (currently set to be heard March 8th), and to stay the case until the withdrawal
26   motion is resolved. Dkt. No. 48-1. The application does not state that Defendants
27   themselves seek a stay; rather, C&M does not want to “finance the Defendants’ case”
28   or be “compelled to endure Defendants’ conduct.” Id. ¶ 14.
                                               3
1    III.   C&M’S MOTION TO WITHDRAW SHOULD BE HEARD WITH THE
2           SEC’S RECONSIDERATION MOTION
3           The SEC asks the Court to deny C&M’s request to expedite its withdrawal
4    application and to stay this case, and instead to set the withdrawal request for hearing
5    on the same date as the SEC’s pending reconsideration motion.
6           A.    Staying the Motion for Reconsideration While the Withdrawal
7                 Motion is Pending Poses a High Risk that Defendants Will Resume
8                 Their Fraudulent Offering
9           C&M’s motion does not satisfy their burden to show good cause for a stay.
10   The burden to establish grounds for a stay lies with the moving party. Clinton v.
11   Jones, 520 U.S. 681, 708 (1997). In deciding whether to grant a stay, courts must
12   weigh competing interests that will be affected by the granting of or refusal to grant a
13   stay, including: (1) the possible damage which may result from the granting of a stay;
14   (2) the hardship or inequity which a party may suffer in being required to go forward;
15   and (3) the orderly course of justice measured in terms of simplifying or
16   complicating of issues, proof, and questions of law which could be expected to result
17   from a stay. CMAX, Inc. v. Hall, 300 F.2d 265, 268 (9th Cir. 1962).
18          One of the two underpinnings of the Court’s denial of a preliminary
19   injunction—Defendants’ promise, through counsel, to cease their violations—has
20   been called into serious doubt by C&M’s withdrawal motion and the conduct on
21   which it is based. As the SEC’s motion for reconsideration sets forth, a defendant’s
22   mere promise to cease his violative activity, under Ninth Circuit law, does not
23   provide grounds for denial of a preliminary injunction, since any defendant could
24   then avoid an injunction by such unenforceable promises. Dkt. No. 44 at 23-25. The
25   SEC has asked the Court to reconsider this aspect of its ruling, and the SEC’s motion
26   is set to be heard in early February.
27          C&M now proposes to freeze the reconsideration motion in time. Such a
28   request, given the conduct that its motion describes, only serves to demonstrate why
                                               4
1    the SEC’s reconsideration motion should be granted in this respect. C&M’s
2    withdrawal motion reveals that Defendants are completely uncontrolled by counsel,
3    and have even attempted to circumvent court procedures by filing documents in this
4    action without counsel’s permission or signature, which counsel had refused to file
5    on ethical grounds. If counsel’s motion to withdraw is granted while the
6    reconsideration motion remains in abeyance, then there will be even less reason to
7    believe Defendants’ promises to refrain from their fraudulent offering—since even in
8    the past month while still represented by counsel, Defendants have tried to
9    countermand both their counsel’s ethical obligations and this District’s Local Rules.
10   See S.D. L.R. 83.3(f)(1).1 Therefore, C&M’s request should be denied.
11         That Defendants’ proclivities for false statements had been reined in by the
12   presence of counsel was a key basis for the Court’s ruling. The Court expressly
13   noted that “Plaintiff has not presented any misrepresentations by Defendants since
14   they have retained counsel….While there is evidence that Ringgold made
15   misrepresentations shortly after the complaint was filed and prior to having retained
16   counsel, Ringgold, with counsel, now asserts he will not pursue the ICO...” Dkt. No.
17   41 at 16. The Court also noted that “By agreeing to stop any pursuit of the ICO,
18   [Defendants do] not oppose the preliminary injunction concerning compliance with
19   federal securities laws.” Id. But that agreement depended on Defendants’ promise to
20   give notice, through counsel, should their intentions change. See Transcript of Nov.
21   16, 2018 Hearing at 27:9-21 (arguing that Defendants and counsel would provide
22   thirty days’ notice to the SEC if Defendants planned to resume their ICO).
23   Defendants themselves have also emphasized their representation of counsel as
24
25   1
      S.D. Local Rule 83.3(f)(1) provides that “Whenever a party has appeared by an
     attorney, the party may not afterwards appear or act in the party's own behalf in the
26   action, or take any step in that action, unless an order of substitution has first have
     been made by the court, after notice to the attorney of such party, and to the
27   opposite party; provided, that the court may in its discretion hear a party in open
     court, notwithstanding the fact that the party has appeared, or is represented by an
28   attorney.”
                                                5
1    important to why a preliminary injunction should not issue. See Dkt. No. 21
2    [Ringgold Decl. ¶ 26] (averring that Defendants had “retained counsel with
3    substantial experience representing defendants in SEC actions, one of whom
4    previously worked for the SEC, and have instructed counsel to comply, to the extent
5    possible, with the TRO”).
6          Far from being in a position to ensure that Defendants’ promises to the Court
7    are honored, C&M’s motion reveals that counsel are completely at odds with
8    Defendants, and have been for over a month. Dkt. 47-1 at ¶ 7 (“[B]etween
9    November 27, 2018, and the date of this declaration, there has been a complete
10   breakdown in the attorney-client relationship”). Defendants, according to C&M,
11   have made “serious accusations” against counsel “in writing and verbally”; have
12   “refus[ed] to abide” by the “conduct obligations” in the engagement agreement; have
13   instructed C&M to file documents that would violate Rule 11 and counsel’s ethical
14   duties; and have even tried to do an end-run around counsel by filing such documents
15   without counsel and without counsel’s consent. Id. ¶¶ 7-9. Defendants moreover
16   threatened counsel when they sought to withdraw. Id. ¶ 14.
17         Given Defendants’ past uncontested misrepresentations, and the significance
18   Defendants’ retention of counsel as context for their recent promises to obey the law,
19   C&M’s requested stay would unduly and prejudicially delay the SEC’s motion for
20   reconsideration, and should be denied. See, e.g., Barton v. District of Columbia, 209
21   F.R.D. 274 (D.D.C. 2002) (denying motion to stay proceedings based on withdrawal
22   of counsel, finding that it would be “unfair” and cause “unnecessary delay”). To
23   defer the SEC’s reconsideration motion and address counsel’s request in isolation
24   would unfairly delay the Court’s review of whether to revisit the request for
25   injunctive relief. Instead of tolling the SEC’s motion while it decides the request to
26   withdraw, the Court should set both motions on the same schedule, so that it may
27   consider the reconsideration motion at the same time that it addresses whether the
28   actions of Defendants justify permitting counsel to withdraw.
                                               6
1          B.     Defendants Would Not Be Prejudiced by the Absence of a Stay
2          C&M has also failed to show that any prejudice to Defendants would result
3    from the absence of a stay. Defendants may either retain new counsel in this
4    action, or Defendant Ringgold can proceed in pro per. Nothing in C&M’s motion
5    suggests that Defendants themselves—whom defense counsel apparently no
6    longer speak for—are even seeking a stay of the reconsideration motion or the
7    action in general, or whether they wish for the case to proceed.
8          Unlike in criminal cases, in SEC enforcement actions, an individual
9    defendant has no right to counsel. See, e.g., SEC v. Current Fin. Servs., 62
10   F.Supp.2d 66, 67 (D.D.C.1999) (rejecting a claim that asset freeze violated
11   constitutional right to counsel in SEC action because “the Sixth Amendment
12   provides defendants the right to counsel only in criminal, not civil, proceedings.”);
13   SEC v. Small Business Capital, No. 5:12–cv–03237–EJD, 2012 WL 4472228, at
14   *2 (N.D. Cal Sept. 26, 2012) (same). Because SEC enforcement actions can
15   proceed whether or not an individual defendant is represented by counsel, courts in
16   other matters have denied requests to stay made on the basis of counsel moving to
17   withdraw. See, e.g., SEC v. Bronson, 246 F. Supp. 3d 956 (S.D.N.Y. 2017)
18   (judgment entered, following denial of motion to stay upon withdrawal of counsel,
19   “neither the withdrawal of counsel nor the bankruptcy filing warranted a delay of the
20   Action…Defendants were instructed to appear with new counsel within 30 days” but
21   did not); SEC v. Newton, No. 11–61455, 2011 WL 13217570 (S.D. Fl. Nov. 3, 2011)
22   (denying defendant’s motion to stay filed with counsel’s motion to withdraw, noting
23   that “although Defendant is now without counsel in this action following his
24   attorney’s withdrawal, he has not argued that his pro se status entitles him to a stay”).
25         At most therefore, the Court should afford a brief continuance of the case
26   deadlines—excluding the reconsideration motion—and order that Defendants
27   either retain substitute counsel, or that Defendant Ringgold will be determined to
28   be pro se. See, e.g., Chaker v. Adams, No. 10cv2599–GPC(BGS), 2012 WL
                                               7
1    4848962 (S.D. Cal. Oct. 10, 2012) (denying motion to stay upon withdrawal of
2    counsel, providing defendant 60 days to obtain new counsel or plaintiff would be
3    deemed pro se).2
4    IV.   CONCLUSION
5          For the foregoing reasons, the SEC respectfully requests that the Court deny
6    C&M’s ex parte application, and instead set its withdrawal motion to be heard on the
7    same briefing and hearing schedule as the SEC’s motion for reconsideration. The
8    SEC does not oppose a 30-day continuance of the remaining case deadlines to afford
9    Defendants time to seek substitute representation, if C&M’s motion is granted.
10
     Dated: December 31, 2018                     /s/ Amy Jane Longo
11
                                                  Amy Jane Longo
12                                                David S. Brown
13                                                Brent W. Wilner
                                                  Attorneys for Plaintiff
14                                                SECURITIES AND EXCHANGE
15                                                COMMISSION

16
17
18
19
20
21
22
23
24
25
26   2
       Because corporate entities cannot appear without counsel, if C&M is permitted to
     withdraw and Blockvest fails to retain substitute counsel, it will be in default. See,
27   e.g., Laskowitz v. Shellenberger, 107 F. Supp. 397, 397-98 (S.D. Cal. 1952)
     (withdrawal would be improper since the corporate defendant “can appear in court
28   on its own behalf only through a licensed attorney”).
                                              8
1                                  PROOF OF SERVICE

2    I am over the age of 18 years and not a party to this action. My business address is:

3          U.S. SECURITIES AND EXCHANGE COMMISSION,
           400 S. Flower Street, Suite 900, Los Angeles, California 90071
4          Telephone No. (323) 965-3998; Facsimile No. (213) 443-1904.

5    On December 31, 2018, I caused to be served the document entitled PLAINTIFF
     SECURITIES AND EXCHANGE COMMISSION’S OPPOSITION TO EX
6    PARTE APPLICATION FOR (1) AN ORDER SHORTENING TIME ON
     CORRIGAN & MORRIS LLP’S MOTION TO WITHDRAW AND (2) AN
7    ORDER STAYING CASE AND TOLLING DEFENDANTS’ OBLIGATIONS
8    UNTIL MOTION TO WITHDRAW IS RESOLVED (Dkt. No. 48) on all the
     parties to this action addressed as stated on the attached service list:
9
     ☐      OFFICE MAIL: By placing in sealed envelope(s), which I placed for
10   collection and mailing today following ordinary business practices. I am readily
     familiar with this agency’s practice for collection and processing of
11   correspondence for mailing; such correspondence would be deposited with the
     U.S. Postal Service on the same day in the ordinary course of business.
12
            ☐      PERSONAL DEPOSIT IN MAIL: By placing in sealed
13   envelope(s), which I personally deposited with the U.S. Postal Service. Each such
     envelope was deposited with the U.S. Postal Service at Los Angeles, California,
14   with first class postage thereon fully prepaid.
15          ☐      EXPRESS U.S. MAIL: Each such envelope was deposited in a
     facility regularly maintained at the U.S. Postal Service for receipt of Express Mail
16   at Los Angeles, California, with Express Mail postage paid.
17   ☐      HAND DELIVERY: I caused to be hand delivered each such envelope to
     the office of the addressee as stated on the attached service list.
18
     ☐     UNITED PARCEL SERVICE: By placing in sealed envelope(s)
19   designated by United Parcel Service (“UPS”) with delivery fees paid or provided
     for, which I deposited in a facility regularly maintained by UPS or delivered to a
20   UPS courier, at Los Angeles, California.
21   ☐      ELECTRONIC MAIL: By transmitting the document by electronic mail
     to the electronic mail address as stated on the attached service list.
22
     ☒      E-FILING: By causing the document to be electronically filed via the
23   Court’s CM/ECF system, which effects electronic service on counsel who are
     registered with the CM/ECF system.
24
     ☐     FAX: By transmitting the document by facsimile transmission. The
25   transmission was reported as complete and without error
26         I declare under penalty of perjury that the foregoing is true and correct.

27
     Date: December 31, 2018                   /s/ Amy Jane Longo
28                                             Amy Jane Longo
                      SEC v. Blockvest LLC, et al.
1    United States District Court – Southern District of California
                  Case No. 3:18-cv-02287-GPC-MSB
2
                           SERVICE LIST
3
        Stanley C. Morris (served by ECF only)
4       Corrigan & Morris LLP
        12300 Wilshire Blvd., Suite 210
5       Los Angeles, California 90025
        Attorneys for Defendants Reginald Buddy Ringgold, III and
6       Blockvest LLC
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
